ORDER
PER CURIAM.
On December 9,1992, the Maryland Court of Appeals ordered that respondent should be indefinitely suspended, but for not less than one year, until such time as he could demonstrate that he was competent to resume the practice of law. The court also ordered that before respondent could obtain reinstatement, he must present expert medical evidence that the mental condition that was causally related to his misconduct had been alleviated.1 Before us, after a remand from this court at the request of the Board on Professional Responsibility following respondent’s reinstatement in Maryland on December 8, 1993, is a Report and Recommendation of the Board to which neither respondent nor Bar Counsel has taken exception. Accordingly, following the recommendation of the Board, it is
*903that respondent David A. ORDERED Friedman is hereby suspended from the practice of law in this jurisdiction for the period of one year, nunc pro tunc to December 4, 1992, and that he be required to show proof of fitness and proof that the mental condition that was causally related to his misconduct has been alleviated, prior to his readmission to the practice of law. D.C.Bar R. XI, § 16.

. On the basis of the Maryland action, we entered an interim order on January 22, 1993, suspending respondent in this jurisdiction as well. D.C.Bar R. XI, § 11.